Case: 12-50956       Document: 00512382680         Page: 1     Date Filed: 09/23/2013




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                        September 23, 2013
                                     No. 12-50956
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIN MINJAREZ, also known as Martin Munoz Minjarez,

                                                  Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:12-CR-128-1


Before JOLLY, SMITH, AND CLEMENT, Circuit Judges.
PER CURIAM:*
         Martin Minjarez entered a conditional guilty plea to possession with intent
to distribute heroin within 1000 feet of a school property, reserving his right to
appeal the district court’s denial of his motion to suppress evidence. On appeal,
he contends that the affidavit supporting the search warrant of his home was
insufficient because it did not establish that the confidential informant was
credible and reliable and because the information included in the affidavit was
stale.

         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50956    Document: 00512382680     Page: 2   Date Filed: 09/23/2013

                                 No. 12-50956

      The Government counters that, even if the affidavit were insufficient, the
district court held in the alternative that the good faith exception to the
exclusionary rule applies. In his appellate brief, Minjarez expressly does not
assert that the district court erred in determining alternatively that the good
faith exception applied. By not briefing any challenge to the district court’s
alternative holding, Minjarez has abandoned that contention. See United States
v. Thibodeaux, 211 F.3d 910, 912 (5th Cir. 2000); see also United States v.
Mitchell, 334 F. App’x 665, 665-66 (5th Cir. 2009) (holding that appellant
abandoned, by failing to brief, any argument challenging the district court’s
alternative holding that the good faith exception to the exclusionary rule
applied). Consequently, the judgment of the district court is AFFIRMED.




                                       2